
	
		I
		112th CONGRESS
		1st Session
		H. R. 975
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Safe and Drug-Free Schools and Communities
		  Act to include bullying and harassment prevention programs.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Bullying and Harassment Act of
			 2011.
		2.Bullying and
			 Harassment Prevention Policies, Programs, and Statistics
			(a)State Reporting
			 RequirementsSection 4112(c)(3)(B)(iv) of the Safe and Drug-Free
			 Schools and Communities Act (20 U.S.C. 7112(c)(3)(B)(iv)) is amended by
			 inserting , including bullying and harassment, after
			 violence.
			(b)State
			 ApplicationSection 4113(a) of such Act (20 U.S.C. 7113(a)) is
			 amended—
				(1)in paragraph
			 (9)—
					(A)in subparagraph
			 (C), by striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(E)the incidence and
				prevalence of reported incidents of bullying and harassment; and
							(F)the perception of
				students regarding their school environment, including with respect to the
				prevalence and seriousness of incidents of bullying and harassment and the
				responsiveness of the school to those
				incidents;
							;
					(2)in paragraph (18),
			 by striking and at the end;
				(3)in paragraph (19),
			 by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(20)provides an
				assurance that the State educational agency will provide assistance to
				districts and schools in their efforts to prevent and appropriately respond to
				incidents of bullying and harassment and describes how the agency will meet
				this
				requirement.
						.
				(c)Local
			 Educational Agency Program ApplicationSection 4114(d) of such
			 Act (20 U.S.C. 7114(d)) is amended—
				(1)in paragraph
			 (2)(B)(i)—
					(A)in the matter
			 preceding subclause (I), by striking the semicolon and inserting a
			 comma;
					(B)in subclause (I),
			 by striking and at the end; and
					(C)by adding at the
			 end the following:
						
							(III)performance
				indicators for bullying and harassment prevention programs and activities;
				and
							;
				and
					(2)in paragraph
			 (7)—
					(A)in subparagraph
			 (A), by inserting , including bullying and harassment after
			 disorderly conduct;
					(B)in subparagraph
			 (D), by striking and at the end; and
					(C)by adding at the
			 end the following:
						
							(F)annual notice to
				parents and students describing the full range of prohibited conduct contained
				in the discipline policies described in subparagraph (A); and
							(G)complaint
				procedures for students or parents that seek to register complaints regarding
				the prohibited conduct contained in the discipline policies described in
				subparagraph (A), including—
								(i)the name of the
				school or district officials who are designated as responsible for receiving
				such complaints; and
								(ii)timelines that
				the school or district will follow in the resolution of such
				complaints;
								.
					(d)Authorized
			 ActivitiesSection 4115(b)(2) of such Act (20 U.S.C. 7115(b)(2))
			 is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (vi), by
			 striking and at the end;
					(B)in clause (vii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(viii)teach students
				about the consequences of bullying and
				harassment.
							;
				and
					(2)in subparagraph
			 (E), by adding at the end the following:
					
						(xxiii)Programs that
				address the causes of bullying and harassment and that train teachers,
				administrators, and counselors regarding strategies to prevent bullying and
				harassment and to effectively intervene when such incidents
				occur.
						.
				(e)ReportingSection
			 4116(a)(2)(B) of such Act (20 U.S.C. 7116(a)(2)(B)) is amended by inserting
			 , including bullying and harassment, after drug use and
			 violence.
			(f)Impact
			 EvaluationSection 4122 of such Act (20 U.S.C. 7132) is
			 amended—
				(1)in subsection
			 (a)(2), by striking and school violence and inserting
			 school violence, including bullying and harassment,; and
				(2)in the first
			 sentence of subsection (b), by inserting , including bullying and
			 harassment, after drug use and violence.
				(g)Definitions
				(1)Drug and
			 Violence PreventionParagraph (3)(B) of section 4151 of such Act
			 (20 U.S.C. 7151) is amended by inserting , bullying, and other
			 harassment after sexual harassment and abuse.
				(2)Protective
			 Factor, Buffer, or AssetParagraph (6) of such section is amended
			 by inserting , including bullying and harassment after
			 violent behavior.
				(3)Risk
			 FactorParagraph (7) of such section is amended by inserting
			 , including bullying and harassment after violent
			 behavior.
				(4)Bullying,
			 Harassment, and ViolenceSuch section is further amended by
			 adding at the end the following:
					
						(12)Bullying
							(A)In
				generalThe term bullying means conduct, including
				conduct that is based on a student’s actual or perceived identity with regard
				to race, color, national origin, gender identity, disability, sexual
				orientation, religion, or any other distinguishing characteristics that may be
				defined by a State or local educational agency that—
								(i)is
				directed at one or more students;
								(ii)substantially
				interferes with educational opportunities or educational programs of such
				students; and
								(iii)adversely
				affects the ability of a student to participate in or benefit from the school’s
				educational programs or activities by placing a student in reasonable fear of
				physical harm.
								(B)AssociationSuch
				term includes conduct described in clauses (i), (ii), and (iii) of subparagraph
				(A) that is based on—
								(i)a
				student’s association with another individual; and
								(ii)a
				characteristic of the other individual that is referred to in subparagraph
				(A).
								(C)Cyberbullying
								(i)In
				generalSuch term includes
				conduct described in subparagraph (A) that is undertaken, in whole or in part,
				through use of technology or electronic communications (including electronic
				mail, internet communications, instant messages, or facsimile communications)
				to transmit images, text, sounds, or other data.
								(ii)SextingSuch
				term includes transmitting a nude picture by a means described in clause (i) if
				such transmission constitutes conduct described in subparagraph (A).
								(iii)False
				identitySuch term includes
				knowingly impersonating another person as the author of posted content or
				messages on the Internet in order to trick, tease, harass, or spread rumors
				about the other person.
								(13)HarassmentThe
				term harassment means conduct, including conduct that is based on
				a student’s actual or perceived identity with regard to race, color, national
				origin, gender identity, disability, sexual orientation, religion, or any other
				distinguishing characteristics that may be defined by a State or local
				educational agency, that—
							(A)is directed at one
				or more students;
							(B)substantially
				interferes with educational opportunities or educational programs of such
				students; and
							(C)adversely affects
				the ability of a student to participate in or benefit from the school’s
				educational programs or activities because the conduct as reasonably perceived
				by the student is so severe, persistent, or pervasive.
							(14)ViolenceThe
				term violence includes bullying and
				harassment.
						.
				(h)Effect on Other
			 Laws
				(1)AmendmentThe
			 Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7101 et seq.) is
			 amended by adding at the end the following:
					
						4156.Effect on
				Other Laws
							(a)Federal and
				State Nondiscrimination LawsNothing in this part shall be
				construed to alter legal standards regarding, or limit rights available to
				victims of, bullying or harassment under other Federal or State laws, including
				title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of
				the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794), or the Americans with Disabilities
				Act of 1990 (42 U.S.C. 12101 et seq.).
							(b)Free Speech and
				Expression LawsNothing in this part shall be construed to alter
				legal standards regarding, or affect the rights available to individuals under,
				other Federal laws that establish protections for freedom of speech and
				expression.
							.
				(2)Clerical
			 AmendmentThe table of contents of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by adding after the
			 item relating to section 4155 the following:
					
						
							Sec. 4156. Effect on other
				laws.
						
						.
				
